Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 1-8 and 13-16) in the reply filed on 7/6/2022 is acknowledged. Applicant indicated that claims 1-12 read on the elected species.

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
In claim 5, line 2, it appears “in upper segment” should be “an upper segment”.
In claim 10, line 2, it appears “in upper segment” should be “an upper segment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruckner et al. (US 3,889,868).
Regarding claims 1 and 8, Bruckner discloses a convertible cuboid container (See Figs. 4 and 6) comprising: a blank (shown in Fig. 1) to form a base (at 2) from which at least four walls extend, the at least four walls including a left side wall (at 4), a right side wall (at 6), a top end wall (at 40), and a bottom end wall (at 24); each of the left side wall and the right side wall including an outer section (at 4b and 6b) and an inner section (at 4a and 6a) that are connected to one another by side wall creased sections (at 5 and 7); each of the bottom end wall and the top end wall are connected to a left tab (at 34a and 54a), a right tab (at 34b and 54b), and an extension tab (at 24b/24a and 44b/44a), each of the tabs connected to the respective end wall by end wall creased sections (at 25 and 42); wherein to form a closed cuboid (shown in Fig. 6) the top end wall's left tab and right tab are folded inward along the end wall creased sections (as shown in Fig. 2), the bottom end wall's left tab and right tab are folded inward along the end wall creased sections (as shown in Fig. 2), and the top end wall and bottom end wall are folded upward along end wall creased sections (as shown in Fig. 2), the left sidewall and right sidewall are folded upward along the sidewall creased sections and then the outer sections are folded over the inner sections of each of the left side wall and the right side wall along the side wall creased sections to form two sides of the closed cuboid (as shown in Fig. 2) and create apertures (shown in Figs. 2-3) between the outer sections and the inner sections on both a front side and a back side of the closed cuboid, and the bottom end wall and the top end wall extend upward in a vertically oriented direction to form end walls of the closed cuboid, and the top end wall's extension tab extends over a top of the closed cuboid to cover the closed cuboid (as shown in Fig. 6); and wherein to form a sitting device (shown in Figs. 4-5) the top end wall's left tab and right tab are folded inward along the end wall creased sections, the bottom end wall's left tab and right tab are folded inward along the end wall creased sections, the top end wall and bottom end wall are folded upward along the end wall creased sections, the left sidewall and right sidewall are folded upward along the side wall creased sections and the outer sections are folded over the inner sections of each of the left side wall and the right side wall along the respective side wall creased sections to form two sides of the sitting device and create apertures between the outer sections and the inner sections on both a front side and a back side of the sitting device, the top end wall's extension tab is extended upward to form a back of the sitting device and the bottom end wall's extension tab is folded inward to form a seat in the sitting device (as shown in Fig. 5).
Regarding the blank being cut, the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).
Regarding claims 2 and 9, Bruckner discloses the top end wall's extension tab is connected to a closing wall (48) that has a right locking tab (52b) and a left locking tab (52a), and wherein the locking tabs fit in the apertures (as shown in Figs. 6 and 4).
Regarding claims 3 and 9, Bruckner discloses when the convertible cuboid container is in the form of a closed cuboid the locking tabs are inserted into the apertures from the front side of the closed cuboid (as shown in Fig. 6) and wherein when the convertible cube container is in the form of a sitting device the locking tabs are inserted into the apertures from the back side of the sitting device (as shown in Fig. 5).

Allowable Subject Matter
Claims 4-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20170001751-A1, US-6840437-B2 and US-4168028-A disclose similar containers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735